Citation Nr: 1003178	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center and Regional 
Office in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left eye disability, as a result of 
treatment (cataract surgery) received from a VA medical 
facility in December 1993.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1940 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the RO 
in Wichita, Kansas, which denied entitlement to compensation 
under 38 U.S.C.A. § 1151.

In June 2009, the Board remanded the case for additional 
evidentiary development, to include a new VA medical 
examination.  The case has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board observes that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record does not show that 
the additional left eye disability that followed the 
Veteran's cataract surgery was caused by the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care or was due to an event not reasonably 
foreseeable.

CONCLUSION OF LAW

The criteria for entitlement to compensation for additional 
disability of the left eye under the provisions of 38 
U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  

A letter mailed to the Veteran in July 2009.  VA notified the 
appellant of the information and evidence needed to 
substantiate and complete a claim.  This notice discussed the 
matter generally, and specifically addressed the claimed 
issue, including notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  That letter specifically advised the 
Veteran of the evidence needed to establish a claim for 
compensation under 38 U.S.C.A. § 1151.  The letter also 
discussed the assignment of disability ratings and effective 
dates as per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board finds that the July 2009 letter meets VA's 
notice requirements.

Recognition is given to the fact that complete VCAA notice 
was not provided until after the initial unfavorable AOJ 
decision.  However, the Federal Circuit Court and Veterans 
Claims Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication - 
as a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal 
Circuit Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the September 2009 
notice was provided to the Veteran, the claim was 
readjudicated in an October 2009 SSOC.

Further, if any notice deficiency is present in this case, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  To that end, in October 2006, the RO 
requested the hospitalization records from the VA Medical 
Center (VAMC) in Kansas City, Missouri relating to the 
Veteran's left eye cataract surgery, which forms the basis of 
this claim.  A March 2007 response from the Acting Chief of 
Staff at the Kansas City, Missouri VAMC reflects that such 
records could not be located.  The Veteran was made aware of 
the records' unavailability in the July 2007 rating decision 
and March 2008 statement of the case (SOC).  The 
unavailability of these records was also acknowledged by the 
Veteran, through his representative, in statements dated in 
May 2009 and January 2010.

Also, the Board notes that the Veteran's representative has 
asserted that the VA Appeals Management Center (AMC) failed 
to execute the Board's June 2009 remand instructions by 
failing to obtain VA treatment records from the Kansas City, 
Missouri VA Medical Center (VAMC) and Leavenworth, Kansas 
VAMC.  However, a review of the claims file shows that 
records from the Eastern Kansas Healthcare System, which 
includes the VA medical centers in Topeka, Kansas City, and 
Leavenworth, were obtained.  Such was noted in the October 
2009 SSOC.  A notation on the most recently received 
treatment records dated from November 1997 to April 2009 
confirms this as well.  With regard to both notations, the 
Board observes that there is a presumption of regularity of 
government process that can only be rebutted by clear 
evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 
62 (1992).  There is no such clear evidence to rebut the 
presumption of notification in this case.  Thus, there is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

In the written presentation to the Board, the Veteran's 
representative argues that VA failed in its duty to assist by 
not obtaining quality assurance records from the VA Medical 
Center.  VA's medical quality-assurance program consists of 
systemic health care reviews carried out by or for VA for the 
purpose of improving the quality of medical care or improving 
the utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 U.S.C.A. § 
17.500(c).  Under 38 U.S.C.A. § 5705, records created as part 
of the medical quality-assurance program are confidential and 
access is limited.  The regulations at 38 C.F.R. §§ 17.500- 
17511 explain the provisions for maintaining confidentiality 
and limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals.  Procurement of quality 
assurance records would necessarily entail their disclosure 
to the veteran's representative.  Redisclosure of quality 
assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, in the absence of any 
specific provisions of the law or regulations that authorize 
access to quality-assurance records for adjudicative use, the 
Board finds that it is not required to obtain such records 
pursuant to the duty to assist under the VCAA.  Indeed, the 
Board notes that a recent informal finding by the Office of 
the General Counsel, Department of Veterans Affairs, states 
that the Board is not at liberty to obtain such records.  
Although VA is required under the VCAA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, and quality 
assurance records might contain evidence and conclusions 
relevant to a determination under 38 U.S.C.A. § 1151, VA is 
not permitted to disclose quality assurance records to the 
public except in narrowly-defined circumstances pursuant to 
38 U.S.C.A. § 5705.  Because records obtained through the 
VCAA must be considered in a claim, and records considered in 
a claim must be disclosed to claimants under VA regulations 
and Veterans Court case law, the Office of General Counsel 
has determined that Congress intended the privilege to apply 
to prevent VA from obtaining and using these records where 
doing so would inevitably entail disclosure.  See also Loving 
v. Nicholson, 19 Vet. App. 96 (2005).  Moreover, the 
Veteran's representative has not presented any convincing 
argument as to how quality assurance reports would be 
relevant to this case, and speculative development in the 
hopes that such records might possibly exist pertinent to the 
appeal amount to a fishing expedition, which is not 
contemplated under the duty to assist.

A VA examination (performed by QTC Medical Services) with 
respect to the issue on appeal was obtained in February 2008.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record and 
statements of the Veteran and provides a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  Recognition is given to the fact that the examiner 
indicated that he was unable to provide an opinion as to 
whether there was additional disability resulting from the VA 
surgery without resorting to mere speculation.  The Board 
nevertheless still finds the examination report to adequate.  
First, the examiner provided rationale for his opinion.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  Second, as discussed in detail 
below, the outcome of the appeal does not hinge on the 
question of whether there is or is not additional disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151.

To be awarded compensation under 38 U.S.C.A. § 1151, the 
Veteran must show that VA treatment (or other qualifying 
event) resulted in additional disability, and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the Veteran's condition after such 
treatment, examination or program has stopped.  38 C.F.R. § 
3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  38 C.F.R. § 3.361(c)(1).  

The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or furnished the treatment at issue without informed consent.  
38 C.F.R. § 3.361(d)(1).  Proximate cause may also be 
established where the additional disability was an event not 
reasonably foreseeable, based on what a reasonable health 
care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32). 38 
C.F.R. § 3.361(d)(2).

Under 38 C.F.R. § 17.32, informed consent is the freely given 
consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

Analysis

The Veteran claims benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability resulting from cataract surgery to 
his left eye in December 1993 in a VA hospital.  Having 
reviewed the record, the Board finds that entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 is not 
warranted in regard to the left eye.  

As noted above, records of this surgery and resulting 
hospitalization have been found to be unavailable for review.  
However, a notation in the Veteran's claims file notes that 
he did, in fact, undergo cataract removal surgery on his left 
eye in December 1993 at the Kansas City, Missouri VAMC.  
Further, the Veteran underwent left eye surgery again in 
December 1995 to correct ptosis of the left eyelid.  

VA outpatient treatment records dated from November 1997 to 
the present reflect that the Veteran has consistently 
reported impairments of the left eye, to include double 
vision, glaucoma, trouble reading small print, constant 
tearing and the feeling that there is "dirt" in his left 
eye.  

The Veteran contends that negligence or carelessness during 
his December 1993 VA left eye cataract surgery resulted in 
additional disability, and specifically his complained 
symptomatology noted above.  He asserts that left eye 
conditions cause pain, irritation and difficulty seeing.  

The Veteran was afforded a QTC examination in February 2008 
to address the 1151 issue.  Notably, the Veteran exhibited 
visual acuity of 20/40 in the right eye and 20/60 in the left 
eye with 20/30 vision in the right eye ad 20/50 vision in the 
left eye at near, both with spectacle correction, and a 6 
diopter base up prism in the right eye and a 6 diopter base 
down prism in the left eye.  Intraocular pressures were 19 in 
both eyes.  There was a left hypertropia present, but 
extraocular muscle function otherwise appeared normal.  The 
Veteran reported experiencing double vision 100 percent of 
the time when not wearing his glasses, but only 10 percent of 
the time when wearing his glasses.  

The February 2008 QTC examiner explained that, even without 
the benefit of the December 1993 surgical records, the 
Veteran had a rupture of the posterior capsule at the time of 
December 1993 left eye cataract surgery which necessitated 
placement of an anterior chamber intraocular lens 
implantation.  

Concerning the matter of an additional disability resulting 
from the December 1993 left eye cataract surgery, the Veteran 
claims that his double vision and other claimed left eye 
conditions are a direct result of his December 1993 left eye 
cataract surgery.  The February 2008 QTC examiner stated 
that, in the absence of the December 1993 surgical report and 
hospitalization records, it would be mere speculation to 
hypothesize whether or not the Veteran's double vision and 
other claimed left eye problems were a direct result of his 
December 1993 left eye cataract surgery.  

A determination as to additional disability as a result of 
treatment at a VA facility requires competent evidence.  The 
Veteran is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to 
base a determination as to whether he has additional 
disability as a result of treatment at a VA facility.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Board further notes that in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit 
stated that it had previously and explicitly rejected the 
view that competent medical evidence is required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Instead, under 
section 1154(a) lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when:  a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis; or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject 
such evidence on the basis that such evidence can never 
establish a medical diagnosis or nexus.  This does not mean, 
however, that lay evidence is necessarily always sufficient 
to identify a medical diagnosis, but rather only that it is 
sufficient in those cases where the lay person is competent 
and does not otherwise require specialized medical training 
and expertise to do so, i.e., the Board must determine 
whether the claimed disability is a type of disability for 
which a lay person is competent to provide etiology or nexus 
evidence.  

In sum, it is unclear as to whether the Veteran's December 
1993 left eye cataract surgery resulted in an additional 
disability of the Veteran's left eye.  However, even assuming 
that the Veteran did incur an additionally disability as the 
result of the December 1993 left eye cataract surgery, the 
February 2008 QTC examiner clearly opined that such an 
additional disability was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  

With respect to carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, the February 
2008 QTC examiner stated "While the rate of posterior 
capsular rupture during cataract surgery is low, it is a well 
documented complication and can occur with any surgeon at any 
level of skill.  The placement of the anterior chamber 
intraocular lens implant is a well-recognized alternative to 
correct the aphakia after cataract surgery and [the 
Veteran's] anterior chamber intraocular lens does not appear 
to be causing any significant, long term sequelae."  The 
February 2008 QTC examiner concluded that there had been no 
error in judgment, negligence, or carelessness involving the 
rupture of the posterior capsule in the left eye.  The 
rupture was "simply a surgical complication."  

Further, the February 2008 QTC examiner opined that there was 
no evidence that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider.  
Specifically, the February 2008 QTC examiner stated "VA has 
diligently continued to take care of [the Veteran] and try to 
deal with his complaints of double vision in a fashion that 
anyone in an private practice would pursue.  [The Veteran] 
has reasonably good control of his double vision and, while 
it is not 100 percent controlled, it is certainly 90 percent 
controlled by his own admission."  

Turning to the matter of forseeability, the February 2008 QTC 
examiner specifically stated "The rupture of a posterior 
capsule is not predictable in any way.  It can happen in 
several stages during the during the cataract surgery and it 
can happen to the most experienced surgeon no matter how many 
cataract [surgeries] they have done or in what facility they 
have practiced."  Put another way, a rupture is simply a 
known complication of cataract surgery that can occur at any 
time during the surgery.  There is no competent medical 
evidence to the contrary.  Based on this medical evidence, 
the Board concludes that the Veteran's development of double 
vision and other left eye conditions were foreseeable 
consequences of the December 1993 left eye cataract surgery.

There is also no medical evidence to suggest that the 
treatment the Veteran received was performed without the 
Veteran's informed consent, nor has he so alleged.  

There is no competent medical evidence of record contrary to 
the February 2008 QTC examiner's opinions.  The claims file 
was reviewed, a complete rationale was provided based on 
reliable principles and the opinions are not inconsistent 
with the competent medical evidence of record.  

In this case, the competent and probative evidence 
establishes that the Veteran's double vision and other 
claimed left eye conditions are not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009).

In sum, the Board finds that the preponderance of the 
evidence is against the claim.  There is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left eye disability, as a result of treatment received from a 
VA medical facility in December 1993, is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


